Citation Nr: 9920865	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
decision of the VA RO which denied service connection for 
bilateral hearing loss, tinnitus, and residuals of frozen 
feet.  

By a July 1998 RO decision, the veteran's claims for service 
connection for a psychiatric condition, swelling of the lower 
extremities, and residuals of malnutrition were denied.  The 
veteran filed a notice of disagreement in September 1998, and 
the RO furnished him with a statement of the case on these 
issues in November 1998.  However, these issues are not in 
appellate status as a substantive appeal was not filed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 Vet. 
App. 554 (1993).  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for bilateral hearing 
loss, tinnitus, and residuals of frozen feet.  


CONCLUSION OF LAW

The veteran's claims for service connection for bilateral 
hearing loss, tinnitus, and residuals of frozen feet are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1973 to September 1977.  Service personnel records indicate 
that his specialty was hull maintenance technician 
(shipfitter).  The veteran's only available service medical 
record is the enlistment examination report from August 1973, 
and this shows no pertinent defect.

In September 1993, the veteran was seen at a VA medical 
center (VAMC) with complaints of blisters on both feet.  The 
veteran indicated that he was homeless and developed blisters 
on his feet following prolonged exposure to rainy weather the 
previous evening.  The examiner observed blisters on the 
plantar aspect of both feet.  The diagnostic impression was 
blisters of both feet.  

A VA social work note from September 1993 reveals that the 
veteran reported that he had a history of frozen feet during 
service.  He said that currently he was homeless and his 
boots and socks were wet.  He requested housing and clothing.  

VA outpatient records from November 1994 to January 1995 show 
the veteran was treated for a left pre-auricular mass, 
assessed as a swollen lymph node which eventually resolved.  
A history of recent left ear infections was noted.   

In June 1995, the veteran was seen at a VAMC complaining of 
decreased hearing and tinnitus.  The diagnoses were hearing 
loss and tinnitus.  He was referred to the audiology clinic 
for an evaluation.  

A July 1995 VA audiometric evaluation reveals pure tone 
thresholds in the right ear of 15, 20, 20, 35, and 60 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 10, 
15, 30, 65, and 55 decibels at the same frequencies.  Speech 
recognition was 96 percent, bilaterally.  The veteran 
reported decreased hearing, bilaterally for the past several 
years.  He related that he had military and occupational 
noise exposure with a history of tinnitus.  Bilateral 
sensorineural hearing loss was diagnosed.

In correspondence received in December 1995, the Bureau of 
Naval Personnel, Retired Records Section, indicated that 
efforts to locate the veteran's service medical records were 
unsuccessful.  It was noted that his service medical records 
were never forwarded to the Naval Reserve Personnel Center or 
to the National Personnel Records Center (NPRC) as is 
customary.  

In a January 1996 letter, the RO asked the veteran if he had 
any service records, and in February 1996, he indicated he 
had none.  In a May 1996, the RO sent the veteran a letter 
asking him to provide specific dates and locations of any in-
service treatment for his claimed disabilities.  In May 1996, 
the veteran responded, stating that he did welding outdoors 
during service but was not given the appropriate boots for 
the work and developed frostbite on both feet.  He related 
that he developed hearing loss and tinnitus as the result of 
loud pounding of steel during his work in the military as a 
welder.  He did not provide dates or locations of in-service 
treatment for the claimed conditions.  

In June 1996, the NPRC informed the RO that it still was 
unable to locate the veteran's service medical records.  In 
October 1996, the veteran again reported that he did not have 
any of his service records.

In his February 1997 substantive appeal, the veteran 
indicated that hearing loss and tinnitus made employment and 
social situations difficult.  He stated that his foot 
condition was manifested by constant coldness and loss of 
feeling in his feet.  He stated that his feet would blister 
and become infected if they got wet.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran claims service connection for bilateral hearing 
loss, tinnitus, and residuals of frozen feet which he 
contends were incurred during service.  His claims present 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A.  Hearing Loss and Tinnitus

As noted above, the only available service medical record 
from the veteran's 1973-1977 period of active duty is the 
enlistment examination report which reveals no pertinent 
defect.  However, he does not allege that additional service 
medical records would contain evidence of treatment for 
hearing loss or tinnitus.  

There are no medical records showing sensorineural hearing 
loss to a compensable degree in the first year following 
separation from active duty, as required for a presumption of 
service incurrence.  In fact, the first post-service medical 
record showing bilateral hearing loss and tinnitus is dated 
in 1995, many years after active duty.  Moreover, there is no 
medical evidence linking hearing loss and tinnitus to service 
as required for a well-grounded claim.  Id.  The veteran's 
statements that he has bilateral hearing loss and tinnitus 
due to exposure to loud pounding of metal during service do 
not serve to make his claim well grounded because he is a 
layman and thus has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Absent competent medical evidence that the veteran's current 
hearing loss and tinnitus is linked to his military service, 
the claims for service connection for bilateral hearing loss 
and tinnitus must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.  

B.  Residuals of Frozen Feet

Although the enlistment examination report is the only 
available service medical record, the veteran has not 
asserted that service records exist that would show treatment 
for frostbite of the feet.  The first post-service medical 
evidence which relates to foot problems is dated in 1993, 
many years after release from active duty. VAMC records from 
1993 note blisters on the feet following recent prolonged 
exposure to moisture.  The medical evidence of record does 
not indicate a current diagnosis of residuals of frozen feet, 
nor is there medical evidence linking the claimed condition 
to service.  

Service connection requires more than the occurrence of 
disease or injury during service; there must also be evidence 
of a current related disability.  Caluza, supra; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
medical evidence which shows current frozen feet residuals, 
and thus the claim is not well grounded.  Even if there were 
a current diagnosis of frozen feet residuals, in order for 
the service connection claim to be well grounded, it would 
have to be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois, supra; Grottveit, supra.  In the 
present case, no such competent medical evidence of causality 
has been submitted.   

The 1993 VAMC social work record recites the veteran's self-
reported history of frozen feet during service, but this mere 
transcription of a lay history does not constitute competent 
medical evidence of causality as required for a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Although 
the veteran contends that he has frozen feet residuals and 
such is related to service, as a layman he is not competent 
to render an opinion regarding diagnosis or etiology of a 
disability, and thus his statements in this regard do not 
serve to make the claim well grounded.  Espiritu, supra.  

Absent competent medical evidence of current frozen feet 
residuals and of linkage to service, the claim for service 
connection for frozen feet residuals must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  


ORDER

Service connection for bilateral hearing loss, tinnitus, and 
residuals of frozen feet is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

